DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. [Andrews hereinafter, US 2016/0342229] in view of Lisseman et al. [Lisseman hereinafter, US 2019/0204920].  Andrews discloses [in Fig. 3D] an opening switch for a vehicle, comprising: a decorative cover assembly [300] having an inner surface, an outer surface, an anchor portion [302], and a deflection portion [308], wherein the deflection portion [308] is configured to at least partially deflect relative to the anchor portion [302] upon a contact from a user at the inner surface; a sensor housing region [316] located adjacent the outer surface of the decorative cover assembly [300]; and-4-U.S.S.N. 16/663,725January 14, 2022 a microelectromechanical (MEMS) sensor [302, par. 0036] mounted in the sensor housing region [316], wherein, when the contact from the user occurs at the deflection portion [308] in the decorative cover assembly [300], a microdeflection occurs, wherein the microdeflection has a microdeflection apex, and the microdeflection apex is spaced from other surfaces in the sensor housing region [316] when the contact from the user occurs at the deflection portion [308] in the decorative cover assembly [300], and wherein, when the contact from the user occurs at the deflection portion [308] in the decorative cover assembly [300], the MEMS sensor [302] is configured to generate an output signal that is indicative of a force of the contact from the user, wherein the deflection portion [308] is a hidden button.  Andrews does not disclose that the inner surface is at least partially a portion of a door in the vehicle, and wherein the decorative cover assembly is a door panel of the door in the vehicle, the sensor housing region is located wholly within the door of the vehicle, wherein the output signal is used to control opening of the door of the vehicle.  Lisseman teaches [in par. 0071] a similar switch with a MEMS sensor disposed on a vehicle door.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to dispose the switch on a vehicle door in order to use the switch as desired. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrate the switch with a door panel of a door in the vehicle, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).  Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed [to control opening of the door of the vehicle in claim 16] does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647.  
Allowable Subject Matter
Claims 1-8 and 10-15 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot in view of the new ground of rejection 
Applicant's arguments with respect to claim 17 have been fully considered but they are not persuasive. Andrews clearly discloses [in Fig. 3D] that deflection portion [308] is a hidden button since it is hidden under [318 and 320].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833